 



Exhibit 10.1



2005 DoubleClick Corporate Bonus Plan

Purpose

It is the intent of DoubleClick Inc. to pay for results. The DoubleClick
Corporate Bonus Plan provides an incentive to participants to maximize results
in areas critical to the Company’s success during the current year, and also
rewards participants for their individual performance.

Eligibility

Active employees of DoubleClick Inc. who are at a salary grade level of 9 or
above that are not participating in any other short term incentive or commission
plan.

Incentive Targets

The following table contains the annual bonus target (percent of base salary)
for each salary grade level:

                  Level         Bonus Target  
Salary Grade 16 
        80 %  
Salary Grade 15
        70 %  
Salary Grade 14
        60 %  
Salary Grade 13
        50 %  
Salary Grade 12
        40 %  
Salary Grade 11
        30 %  
Salary Grade 10
        20 %  
Salary Grade 9
        10 %    

Summary

In 2005, The DoubleClick Corporate Bonus Plan will have two performance periods:

First Performance Period: January 1st through June 30th.

A mid-year payment targeted at 40% of the overall targeted annual bonus will be
made if threshold levels are met or exceeded, following the first half of the
year.

Second Performance Period: January 1st through December 31st.

An annual payment will be calculated following the end of the calendar year.
This calculation will take into account performance results for the entire
calendar year. Amounts paid, if any, following the mid-year performance cycle
will be subtracted from the annual bonus calculation to provide a net bonus
amount payable after the end of the year.

The level of your bonus payment for both performance periods will be based on
(1) Revenue results versus the Annual Operating Plan targeted revenue amount;
(2) Operating Margin results versus the Annual Operating Plan targeted operating
margin amount; (3) results from strategic objectives as defined by management;
and (4) your individual performance as defined in your year-end review.

Base Salary

For the mid-year bonus cycle, bonus calculations will be based on your base
salary as of May 1st of the plan year. Annual bonus calculations under the Plan
will be based on a participant’s salary grade level and base salary as of
November 1st of the plan year.

         
 
  Page 1 of 5  

 



--------------------------------------------------------------------------------



 



How Results Are Measured

Key Performance Results Weights

The total bonus payment will be based on three performance criteria. The
following table sets forth the criteria and assigns the weighting of each:

                          Performance           Bonus     Criteria     Corporate
Criteria Definitions     Weighting    
Revenue
    Revenue generated by DoubleClick Inc. during 2005 versus the revenue target
identified in the Annual Operating Plan.       35 %    
Operating Margin
    Operating margin results for DoubleClick Inc. for 2005 versus the operating
margin target identified in the Annual Operating Plan.       30 %    
Strategic Objectives
    Strategic objectives are identified by management at the start of the year.
Results versus these strategic objective targets will be analyzed for bonus
calculation.       35 %    

Revenue Performance Factor Table

Revenue will be analyzed after the end of the mid-year performance period and
the calendar year versus targeted revenue in the Annual Operating Plan. Any
gains or losses from acquisitions or sales that occur during the calendar year
will be excluded. The portion of the bonus amount allocated to revenue results
(35%) will be determined according to the following table:

                              Corporate Revenue Results     Performance Against
    % Attainment of           Plan     Target*     Bonus Factor    
Above Superior
    111% - up     8% for every 1% increase in revenue    
Superior
    110%+       160 %    
Target
    100%       100 %    
Threshold
    85%       0 %    
Below Threshold
    0% - 84.9%       0 %    



--------------------------------------------------------------------------------

*Results that fall between whole numbers will have a prorated bonus factor.

Operating Margin Performance Factor Table

30% of your targeted bonus payment will be based on Operating Margin results.
Operating Margin will be analyzed after the end of the first half performance
period and the calendar year versus targeted Operating Margin in the Annual
Operating Plan. Any gains or losses from acquisitions or sales that occur during
the calendar year will be excluded. Bonus dollars resulting from Operating
Margin results will be determined according to the following table:

                              Corporate Operating Margin Results     Performance
Against     % Attainment of           Plan     Target*     Bonus Factor    
Maximum
      130%+         200 %    
Target
      100%         100 %    
Threshold
      50%         50 %    
Below Threshold
      0% - 49.9%         0 %    



--------------------------------------------------------------------------------

*Results that fall between whole numbers will have a prorated bonus factor.

         
 
  Page 2 of 5    

 



--------------------------------------------------------------------------------



 



Strategic Objective Ratings

Specific multiples of performance will be developed for each strategic
objective. The multiples will vary depending upon the specific metric being
used. 35% of your targeted incentive will be based on Strategic Objective
results. For strategic objectives where specific measurable metrics are not
available, the following table will be used to assess performance. Strategic
Objective results will be analyzed for the mid-year performance cycle, and for
the entire year.

                    Customer Service / Project Work Rating     Bonus Plan
Multiple    
5 – Clearly Exceeds Expectations
      200 %    
4 – Meets or Exceeds Expectations
      150 %    
3 – Meets Expectations
      100 %    
2 – Meets Minimum Expectations
      50 %    
1– Does Not Meet Expectations
      0 %    

Individual Performance Rating

The individual performance ratings are consistent with those used in your
mid-year and annual performance reviews. They will be used to determine your
annual merit increase amount, and, at your managers discretion, as a multiplier
for your overall bonus plan results.

                    Customer Service / Project Work Rating     Bonus Plan
Multiple    
Top Performer (122 to 150)
      1.25      
High Performer (115.01 – 121.99)
      1.10      
Effective Performer (100 to 115)
      1.0      
Needs Development (50 to 99.9)
      0.5      
Fails to Meet Requirements (0 – 49.9)
      0.0      



--------------------------------------------------------------------------------

*The rating scale ranges above may be adjusted to ensure a normal distribution
of performance scores.

Bonus Calculation

Mid-Year

You are eligible to receive payment for 40% of your targeted annual bonus for
results attained during the first half of the year. Targets will be set using
the AOP targets for Revenue and Operating Margin for the first and second
quarters, and, interim Strategic Objective targets. Your overall mid-year bonus
payment will be capped at 125% of your targeted mid-year bonus. For example, if
your bonus target for the year is 20%, your mid-year targeted bonus would be 8%
(40% of 20%) and your maximum mid-year bonus payment will be 10% (125% of 8%).

Year End

Any payments made as a result of the mid-year bonus payment will be “trued up”
at year end. This means that a “total” bonus calculation will be made taking the
entire year’s results into account, and the bonus payment (if any) made at
mid-year will be subtracted from the overall annual total. If the mid-year
amount that was paid exceeds the annual amount calculated after year end, no
money will be due back to the company. Otherwise, the participant will receive
the net of the annual versus mid-year bonus calculation amounts following year
end.

Date of Hire Prorating

Bonuses for plan participants hired after the start of the Performance Periods
(January 1st through June 30th; January 1st through December 31st) will be
prorated depending on the date of hire.

         
 
  Page 3 of 5    

 



--------------------------------------------------------------------------------



 



For the half year performance period, those hired prior to March 1st will be
eligible to participate. Their mid-year bonus payments will be prorated to date
of hire. For the calendar year bonus cycle, those hired prior to March 1st will
not have their bonus prorated. Someone hired on or after March 1st will have
their bonus payment prorated to their date of hire. For example, someone hired
on July 1st would receive a prorated bonus of 184/366ths of their projected
bonus. Employees hired after November 1st of any year are ineligible for a bonus
payment for that year.

Timing of Bonus Payments

Bonuses will be paid twice a year for the 2005 bonus cycle. They will be
calculated following the end of each performance period as applicable. Bonuses
will be paid as soon as administratively practicable following the end of the
performance period. Barring any unforeseen or uncontrollable circumstances,
mid-year bonuses are expected to be paid no later than August 31st, and annual
bonuses generally are expected to be paid no later then March 15th following the
year in which it was earned.

Employment Changes

New Hire

Bonuses for new hires will be paid on a pro-rata basis during the calendar year
of hire, based upon the actual hire date of the participant and the Date of Hire
Prorating section above.

Internal Transfer

Employees transferring from one bonus eligible position within the Company to
another will have their bonus compensation pro-rated based on their time in each
position, if the change in position means a change in salary grade and therefore
eligibility. Employees who transfer from a bonus eligible position to other
positions within DoubleClick not covered by this Plan will be paid bonus
compensation based on the job they are leaving and only for the pro-rated period
the employee actually worked in the bonus-eligible position. In no event shall a
participant be eligible for two bonus or commission plans at the same time. The
bonus or commission plan in the new position will always take precedent over any
other plan.

Termination

Employees who leave the Company either voluntarily or involuntarily are not
eligible for bonus payments. To be eligible for a bonus payment, the participant
must be actively employed by DoubleClick Inc. on the exact date that the bonuses
are paid.

         
 
  Page 4 of 5    

 



--------------------------------------------------------------------------------



 



Additional Terms

Employees may not participate in this Plan if they are participants in any other
cash based incentive plan of DoubleClick, including DoubleClick’s Sales
Commission Plans, or any other subsidiary or related company.

DoubleClick retains the right to make adjustments in subsequent payments for
errors that have occurred with relation to Corporate Bonus Plan payments. This
includes both errors made in favor of the plan participant, and errors made in
favor of the Company.

Nothing in this Corporate Bonus Plan summary shall in any way limit the ability
of senior management and the Compensation Committee of the Board of Directors,
in their sole discretion, to pay any individual or group of individuals a
discretionary bonus award in addition to any bonus payment made under the Plan.

The DoubleClick Corporate Bonus Program may be amended, revised, replaced, or
terminated at any time unilaterally by DoubleClick. DoubleClick reserves the
right to interpret and implement the terms of this plan in its sole discretion.

Incentive targets may be adjusted by management or the Compensation Committee of
the Board of Directors at their sole discretion for any reason during the course
of the Plan Performance Period, including but not limited to changes in business
conditions.

You should be aware that employment at DoubleClick is for no specific period of
time. As a result, either you or DoubleClick are free to terminate our
employment relationship at any time, for any reason, with or without cause. The
“at-will” nature of your employment with DoubleClick may only be changed in an
express writing by you and the Chief Executive Officer of DoubleClick. No
employee or agent of DoubleClick is authorized to provide you with any
statement, letter, or contract promising anything contrary to this statement of
at-will employment, unless that contrary statement, letter, or contract is in
writing and is signed by DoubleClick’s Chief Executive Officer. Nothing herein
should be construed to change, in any way, the “at-will” nature of your
employment.

This Plan is governed by the laws of the State of New York.

         
 
  Page 5 of 5    

 